Order entered August 30, 1965, confirming a prior writ of seizure issued July 2, 1965 authorizing the Commissioner of Welfare to take and seize all the right, title and interest of respondent-appellant Salvatore Pipia in and to certain pension funds due him for the month of July, 1965 from the New York City Police Department Pension Fund, unanimously reversed, on the law and on -the facts, and the proceeding remanded to the Family Court for proceedings consistent herewith, without costs and without disbursements. Bespondent concedes that the basis for jurisdiction is section 429 of the Family Court Act, and that in order to *950maintain jurisdiction there must be an allegation that the residence of respondent is unknown. The petition herein, verified December 8, 1964, alleges, in part, that petitioner is the wife of respondent who resides at 17780 3ST. W. 13th Avenue, Miami, Florida. Petitioner’s affidavits, sworn to June 38, 1965 and August 13, 1965, respectively, state, in part, that the whereabouts of respondent is unknown. The inconsistency as to respondent’s residence must be resolved since it affects the jurisdiction of the court. Consequently, the proceeding is remanded for a hearing thereon at which time respondent should be afforded the opportunity, if he so desires, to submit evidence to support his claims as to the extent and excessiveness of the support provisions for the petitioner herein. Notice of such hearing should be given to respondent and the New York City Police Department Pension Fund. The notice to respondent should be addressed to him in care of his attorney and to 17780 N, W. 12th Avenue, Miami, Florida, The appeal from the order of August 20, 1965, authorizing the Commissioner of Welfare to seize and take title to moneys due respondent from said fund for August, 1965, is dismissed. An ex parte writ of seizure is not a final appealable order. (Matter of Taylor v. Taylor, 33 A D 2d 747.) Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.